Citation Nr: 0002889	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to December 
1957 and from July 1958 to October 1971.  He died on November 
[redacted], 1997.  The appellant is his widow.

The instant appeal arose from a February 1988 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which denied a claim for 
service connection for the cause of the veteran's death and 
also denied a claim for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.

The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 (West 1991) is discussed in the REMAND 
section below which follows the ORDER in this case.

FINDINGS OF FACT

1.  The death certificate shows that the veteran died in 
November 1997 and that the immediate cause of death was 
congestive heart failure.  No conditions leading to the 
immediate cause were listed on the death certification, nor 
were any underlying causes listed.  No autopsy was performed.

2.  At the time of the veteran's death, he was service-
connected for malunited fracture of left acetabulum; 
degenerative joint disease; postoperative resurfacing; 
postoperative total hip replacement; postoperative removal of 
total hip prosthesis; and osteomyelitis, left hip, with 
sequestration, which had been rated 100 percent disabling 
since July 10, 1988.  He was also service-connected for 
sciatic nerve neuropathy with foot drop, rated 40 percent 
disabling, and lumbosacral strain, rated noncompensably 
disabling.  He was also entitled to special monthly 
compensation on account of loss of use of one foot.

3.  The record contains no competent evidence establishing 
that the congestive heart failure which caused the veteran's 
death was present in service.

4.  Neither the veteran's service-connected left hip 
disability, nor his service-connected sciatic nerve 
neuropathy, nor his service-connected lumbosacral strain was 
the principal cause of his death.

5.  Neither the veteran's service-connected left hip 
disability, nor his service-connected sciatic nerve 
neuropathy, nor his service-connected lumbosacral strain was 
a contributory cause of the veteran's death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  
For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (1999).

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c) (1999).  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it "contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death."  Id.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

A well-grounded claim for service connection for the cause of 
a veteran's death, therefore, is one which justifies a belief 
by a fair and impartial individual that it is plausible that 
the veteran's death was related to a disability incurred in 
or aggravated by service.  

The death certificate shows that the veteran died in November 
1997 and that the immediate cause of death was congestive 
heart failure.  No conditions leading to the immediate cause 
were listed on the death certification, nor were any 
underlying causes listed.  No autopsy was performed.  At the 
time of the veteran's death, he was service-connected for 
malunited fracture of left acetabulum, degenerative joint 
disease, postoperative resurfacing, postoperative total hip 
replacement, postoperative removal of total hip prosthesis, 
and osteomyelitis, left hip, with sequestration, which had 
been rated 100 percent disabling since July 10, 1988.  He was 
also service-connected for sciatic nerve neuropathy with foot 
drop, rated 40 percent disabling, and lumbosacral strain, 
rated noncompensably disabling.  He was also entitled to 
special monthly compensation on account of loss of use of one 
foot.

The Board of Veterans' Appeals (Board) notes that a review of 
the medical evidence of record does not show that the 
congestive heart failure listed on the death certificate was 
incurred in or aggravated by service.  A review of the 
service medical records reveals no complaints, treatment, or 
diagnosis referable to congestive heart failure.  Periodic 
chest X-rays revealed normal findings.  A September 1957 
record noted a complaint of sharp pain around the heart.  It 
was noted that it was the first and only episode, and it was 
unrelated to respiration.  Examination of the heart was 
normal.  March 1959 electrocardiographic (ECG) records 
concluded that the ECG was normal.  Based on these service 
medical records, the Board does not find that congestive 
heart failure was incurred in service.

For certain chronic diseases, including cardiovascular 
disease, the law provides a presumption of service connection 
if the disease becomes manifest to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).  There is no medical 
evidence of any cardiovascular disease within one year of the 
veteran's separation from service.  A January 1972 VA 
examination revealed that examination of the heart was 
normal.  March 1988 chest X-rays were also interpreted as 
normal.  March 1989 VA hospitalization records diagnosed 
hypertension, but there was no nocturnal dyspnea, no chest 
pain, and no orthopnea.  

An August 1998 statement from B. A. Picou, M.D., indicated 
that he had treated the veteran for multiple diagnoses.  He 
listed the diagnoses as insulin dependent diabetes mellitus, 
sarcoidosis, hypertension, congestive heart failure, and 
cardiomyopathy.  He stated his opinion that "these 
diagnosises [sic] contributed to excelerating [sic][the 
veteran's] heart disease."  However, none of the diagnoses 
listed by Dr. Picou is service-connected, and Dr. Picou did 
not link the veteran's congestive heart failure to service.  
There is no medical evidence which links the veteran's 
congestive heart failure, first noted in the record many 
years after service, to service.

The appellant contends that the veteran's service-connected 
disorders contributed to the veteran's death.  The Board 
finds that none of the veteran's service-connected disorders 
was the principal cause of death because none of the 
veteran's service-connected disorders was listed as an 
immediate cause of death on the death certificate.  The Board 
finds that none of the veteran's service-connected disorders 
was a contributory cause of death because the only evidence 
of record of an etiological relationship between the 
veteran's death and any of his service-connected disabilities 
is the appellant's contentions.  As noted above, for a 
service-connected disability to constitute a contributory 
cause, it must be shown that it "contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c) (1999).  

The appellant's statements are insufficient support to well-
ground a contributory cause of death claim.  38 C.F.R. 
§ 3.312(c)(1) (1998).  Lay testimony alone cannot serve to 
link a disease to death.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  A review of the record does not show any 
competent medical evidence which supports the appellant's 
contentions and would satisfy the nexus requirement for the 
cause of the veteran's death.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible the veteran's death was 
related to a disability incurred in service, her claim must 
be deemed not well grounded.  Whereas the Board has 
determined that the appellant's claim for service connection 
for the veteran's cause of death is not well grounded, VA has 
no further duty to assist the appellant in developing facts 
in support of that claim.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  The RO fulfilled its obligation under 
section 5103(a) in a June 1998 statement of the case in which 
the appellant was informed that the reason her claim for the 
cause of the veteran's death had been denied was that the 
evidence did not show that the veteran's death was related to 
military service and that none of the service-connected 
disabilities were shown to have materially contributed to or 
hastened death.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of her claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied. 


REMAND

The Board notes that during the pendency of the current 
appeal, the Court rendered several decisions specifically on 
the issue of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 (West 1991).  Cole v. West, No. 97-679, 
1999 U. S. App. Vet. Claims LEXIS 1391 (Dec. 23, 1999); 
Constantino v. West, 12 Vet. App. 517 (1999); Wingo v. West, 
11 Vet. App. 307 (1998); Carpenter v. West, 11 Vet. App. 140 
(1998).  See also Green v. Brown, 10 Vet. App. 111 (1997).

In those decisions the Court determined, in pertinent part, 
that a surviving spouse may be entitled, pursuant to 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to receive DIC 
benefits as if the veteran's death were service-connected by 
demonstrating that the deceased veteran hypothetically would 
have been entitled to receive 100 percent disability 
compensation based on his service-connected disabilities at 
the time of death and for a period of 10 consecutive years 
immediately prior to death, though he was for any reason 
(other than willful misconduct) not in receipt of that 100 
percent compensation throughout that 10 year period.  
38 U.S.C.A. § 1318(b) (West 1991); Cole v. West, No. 97-679, 
1999 U. S. App. Vet. Claims LEXIS 1391 (Dec. 23, 1999); 
Constantino v. West, 12 Vet. App. 517 (1999); Wingo v. West, 
11 Vet. App. 307 (1998); 38 C.F.R. § 3.22(a)(2) (1999).  The 
RO should consider the application of these precedent 
decisions in its determination of the DIC claim pursuant to 
this remand.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Further, the Board notes that a final regulation was recently 
published which established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by the VA.  65 
Fed. Reg. 3388-3392 (Jan. 21, 2000).  The effective date of 
that regulation is January 21, 2000.

The RO did not have the opportunity to readjudicate the 
appellant's disability based on the aforementioned 
interpretive rule prior to the transfer of the claims file to 
the Board.  According to Bernard v. Brown, 4 Vet. App. 384 
(1993), when the RO addresses an issue on a basis different 
from that proposed by the Board, the Board must consider 
whether the claimant has had adequate notice of the need to 
submit evidence or argument on that basis.  The Court has 
found that a remand is appropriate for readjudication in 
these circumstances.  Dudnick v. Brown, 10 Vet. App. 79 
(1997).  In addition, the Court has stated that where the law 
or regulation changes during the pendency of a case, the 
version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Further, the Board notes that it was only for brief period of 
time in the 10 years preceding his death, from January 1, 
1988, to July 9, 1988, that the veteran was not receiving a 
100 percent disability evaluation for his service-connected 
disabilities.  A review of the record reveals that no medical 
evidence has been developed for this time period.  It also 
seems that VA medical records for this time period have never 
been requested from the VA facility where the veteran was 
receiving regular treatment prior to and after this time 
period, the Shreveport, Louisiana, VA Medical Center (MC).  
Therefore, the RO should attempt to develop any records over 
that time period from the Shreveport VAMC.  The Board notes 
that the RO attempted to develop records from the Alexandria, 
Louisiana, VAMC for this period.  However, the record 
indicates that the veteran received his treatment from the 
Shreveport VAMC.

Accordingly, the case is remanded for the following:

1.  The RO should request the appellant 
to provide information regarding any 
evidence of medical treatment for the 
veteran's service-connected disorders for 
the period from January 1, 1988, to July 
9, 1988, that has not already been made 
part of the record and should assist her 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  In particular, the RO should 
develop any records from that time period 
from the Shreveport, Louisiana VAMC.  Any 
such records should then be associated 
with the VA claims folder.

2.  The RO should then readjudicate the 
appellant's claim, including considering 
Constantino v. West, Wingo v. West, 
Carpenter v. West, Green v. Brown, and 
the recent final regulation concerning an 
interpretive rule for 38 U.S.C.A. 
§ 1318(b).  65 Fed. Reg. 3388-3392 (Jan. 
21, 2000).  The RO should re-evaluate the 
claim in light of the definition of 
hypothetical entitlement before and after 
the effective date of the interpretive 
rule for 38 U.S.C.A. § 1318(b) benefits.

If the claim is not allowed, the RO should provide the 
appellant and her representative with an appropriate 
supplemental statement of the case which includes a summary 
of additional evidence submitted, any additional applicable 
laws and regulations, and the reasons for the decision.  It 
should be indicated that she has a reasonable time to 
respond, and the case should be returned to the Board for 
further appellate consideration, if appropriate.

No action is required of the appellant until she receives 
further notice.  This REMAND is to develop evidence and to 
ensure that the appellant is afforded due process of law.  
The Board intimates no opinion as to the final outcome 
warranted as to the issue addressed in this REMAND.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals




 


